EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Dean on 02/08/2022.

The application has been amended as follows: 
Claim 1.

A photovoltaic-clad tile unit comprising: 
a rigid support structure comprising: 
a back surface, and 
a backer board, 
wherein the back surface defines a pass-through channel extending across the tile in a straight line from a first edge to an opposite edge and a plurality of equal-length wiring channels in the rigid support structure and, wherein each of the equal-length wiring channels in the plurality of equal-length wiring channels extend from a primary entrance on the first edge of the backer board to different exits; 
wherein at least one of the plurality of equal-length wiring channels extends from the first edge to the opposite edge, at least one of the plurality of equal-length wiring channels extends from the first edge to a first adjacent edge of the backer board, and at 
one or more photovoltaic cells supported by the rigid support structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633